Exhibit 10.1

 

EXECUTION COPY

 

SIRVA WORLDWIDE, INC.,

 

THE FOREIGN SUBSIDIARY BORROWERS PARTIES HERETO,

 

THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,

 

JPMORGAN CHASE BANK, N.A.
as administrative agent

 

and

 

J.P. MORGAN SECURITIES INC.

as sole lead arranger and sole bookrunner

 

SIXTH AMENDMENT TO THE CREDIT AGREEMENT

 

March 23, 2006

 

--------------------------------------------------------------------------------


 

SIXTH AMENDMENT, dated as of March 23, 2006 (this “Sixth Amendment”), to the
Credit Agreement, dated as of December 1, 2003 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SIRVA
WORLDWIDE, INC., a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers from time to time parties to the Credit Agreement (together
with the Parent Borrower, the “Borrowers”), the several banks and other
financial institutions from time to time parties to the Credit Agreement (the
“Lenders”), JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank),
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and the other Agents parties thereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Credit Agreement; and

 

WHEREAS, the Parent Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement as set forth
herein;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.               Defined Terms. Unless otherwise defined herein, capitalized
terms that are defined in the Credit Agreement are used herein as therein
defined.

 

2.               Amendments to Subsection 1.1 (Defined Terms).
(a) Subsection 1.1 of the Credit Agreement is hereby amended by (a) deleting
therefrom the definition of “Applicable Margin” in its entirety and
(b) inserting, in proper alphabetical order, the following new or substitute
defined terms and related definitions:

 

“Adjustment Date”:  the date on which the Lenders receive both (a) the financial
statements of Holding and the Parent Borrower required to be delivered pursuant
to subsection 7.1 for the fiscal periods ended March 31, 2005, June 30, 2005,
and September 30, 2005, and (b) the related compliance certificates required to
be delivered pursuant to subsection 7.2(b) with respect to such fiscal periods.

 

“Applicable Margin”:  (a) until the Adjustment Date, as applied to any given
type of Loans, (i) with respect to ABR Loans, 3.50% per annum and (ii) with
respect to Eurocurrency Loans, 4.50% per annum, and (b) on and after the
Adjustment Date, as applied to any given type of Loans, (i) with respect to ABR
Loans, 3.00% per annum and (ii) with respect to Eurocurrency Loans, 4.00% per
annum, provided that, with respect to this clause (b), at any time that the
Borrower has a senior implied rating of less than B2 (with negative outlook)
from Moody’s or a corporate credit rating of less than B (with negative outlook)
from S&P, then the Applicable Margin shall be (x) 3.50% per annum, in the case
of ABR Loans, and (y) 4.50% per annum, in the case of Eurocurrency Loans.

 

--------------------------------------------------------------------------------


 

(b) Subsection 1.1 of the Credit Agreement is hereby amended, effective on and
as of January 1, 2005, by adding the following at the end of the definition of
the term “Consolidated Indebtedness/Securitizations”:

 

For purposes of determining the Consolidated Leverage Ratio for any fiscal
quarter ended after January 1, 2005, and on or prior to December 31, 2005,
(i) any Indebtedness then owing by the Parent Borrower or any of its
Subsidiaries to Holding or any of its Subsidiaries (other than the Parent
Borrower or any of its Subsidiaries) that would otherwise be included in
Consolidated Indebtedness/Securitizations shall be reduced by the amount of
Indebtedness then owing by Holding or any of its Subsidiaries (other than the
Parent Borrower or any of its Subsidiaries) to the Parent Borrower or any of its
Subsidiaries, and (ii) Consolidated Indebtedness/Securitizations shall
accordingly be reduced by the same amount.

 

(c) Subsection 1.1 of the Credit Agreement is hereby amended by amending clause
(a) of the definition of the term “Net Cash Proceeds” to read in its entirety as
follows:

 

(a) reasonable attorneys’ fees, accountants’ fees, brokerage, consultant and
other customary fees, underwriting commissions and other reasonable fees and
expenses actually incurred in connection with such Asset Sale, Recovery Event,
issuance or borrowing (including, (i) in the case of an Asset Sale permitted
pursuant to clause (xv) of subsection 8.6(a), up to $11,000,000 of funding
requirements (including, without limitation, in the form of a cash deposit) in
connection with insurance coverage that prior to such Asset Sale had been
provided by National Association of Independent Truckers LLC, Vanguard Insurance
Agency, Inc. or Transguard, and (ii) in the case of an Asset Sale permitted
pursuant to clause (xvii) of subsection 8.6(a), up to £5,000,000 of funding
requirements (including, without limitation, in the form of a cash deposit) in
connection with pension obligations of or relating to SIRVA UK Limited and/or
the business that is the subject of such Asset Sale),

 

3.               Amendments to Subsection 7.1 (Financial Statements).
Subsection 7.1 of the Credit Agreement is hereby amended by:

 


(A)                                  DELETING FROM PARAGRAPH (A) THEREOF THE
DATE “JUNE 30, 2006” AND SUBSTITUTING IN LIEU THEREOF THE DATE “AUGUST 15,
2006”;


 


(B)                                 DELETING FROM PARAGRAPH (B) THEREOF THE
PHRASE “MARCH 31, 2006, AND FOR THE QUARTERLY PERIOD ENDING MARCH 31, 2006, NOT
LATER THAN JULY 31, 2006” AND SUBSTITUTING IN LIEU THEREOF THE PHRASE “MAY 15,
2006, FOR THE QUARTERLY PERIODS ENDING MARCH 31, 2006, AND JUNE 30, 2006, NOT
LATER THAN OCTOBER 16, 2006, AND FOR THE QUARTERLY PERIOD ENDING SEPTEMBER 30,
2006, NOT LATER THAN DECEMBER 15, 2006”;


 


(C)                                  DELETING FROM PARAGRAPH (C) THEREOF THE
DATE “JUNE 30, 2006” AND SUBSTITUTING IN LIEU THEREOF THE DATE “AUGUST 15,
2006”; AND


 


(D)                                 DELETING FROM PARAGRAPH (D) THEREOF THE
PHRASE “MARCH 31, 2006, AND FOR THE QUARTERLY PERIOD ENDING MARCH 31, 2006, NOT
LATER THAN JULY 31, 2006” AND SUBSTITUTING IN LIEU THEREOF THE PHRASE “MAY 15,
2006, FOR THE QUARTERLY PERIODS ENDING MARCH 31,

 

2

--------------------------------------------------------------------------------


 


2006, AND JUNE 30, 2006, NOT LATER THAN OCTOBER 16, 2006, AND FOR THE QUARTERLY
PERIOD ENDING SEPTEMBER 30, 2006, NOT LATER THAN DECEMBER 15, 2006”.


 

4.               Amendment to Subsection 7.2(c) (Certificates; Other
Information). Subsection 7.2(c) of the Credit Agreement is hereby amended by
inserting the phrase “but for the fiscal year beginning January 1, 2006, not
later than May 15, 2006,” to the second line of such subsection immediately
following the phrase “each fiscal year of the Parent Borrower,”.

 

5.               Amendments to Subsection 8.6(a) (Limitation on Sale of Assets).
Subsection 8.6(a) of the Credit Agreement is hereby amended by (a) deleting the
word “and” at the end of clause (xv) thereof, (b) deleting the “.” at the end of
clause (xvi) thereof and substituting “; and” in lieu thereof and (c) inserting
the following new clause (xvii) at the end thereof:

 

(xvii)                      the Disposition of records management and crate hire
businesses and assets in the United Kingdom and the Republic of Ireland
(including the Capital Stock of Irish Security Archives Limited), pursuant to
the Agreement entitled “Agreement for the sale and purchase of SIRVA UK
Limited’s Records Management and Crate Hire operations in the UK and Ireland”,
dated as of March 15, 2006, among SIRVA UK Limited, Crown Relocation Services
Limited and Crown Worldwide Holdings Limited, provided, that (x) subject to
clause (y) below, 100% of the Net Cash Proceeds of such Disposition is applied
in accordance with subsection 4.4(c) and (y) notwithstanding anything to the
contrary in such subsection 4.4(c), none of such Net Cash Proceeds are eligible
to be reinvested.

 

6.               Conditions to Effectiveness of this Sixth Amendment. This Sixth
Amendment shall become effective upon the date (the “Sixth Amendment Effective
Date”) when the following conditions are satisfied:

 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) COUNTERPARTS OF THIS SIXTH AMENDMENT, DULY EXECUTED AND DELIVERED
BY THE BORROWERS AND ADMINISTRATIVE AGENT, (II) EXECUTED LENDER ADDENDA, OR
FACSIMILE TRANSMISSIONS THEREOF, SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO
(EACH, A “LENDER ADDENDUM”) FROM THE REQUIRED LENDERS UNDER THE CREDIT
AGREEMENT, (III) AN EXECUTED ACKNOWLEDGMENT AND CONFIRMATION, SUBSTANTIALLY IN
THE FORM OF EXHIBIT B HERETO, FROM AN AUTHORIZED OFFICER OF EACH OF HOLDING AND
EACH GUARANTOR AND (IV) ALL FEES REQUIRED TO BE PAID ON OR BEFORE THE SIXTH
AMENDMENT EFFECTIVE DATE, AND ALL EXPENSES REQUIRED TO BE PAID ON OR BEFORE THE
SIXTH AMENDMENT EFFECTIVE DATE FOR WHICH INVOICES HAVE BEEN PRESENTED; AND


 


(B)                                 THE PARENT BORROWER SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT, ON BEHALF OF EACH LENDER WHICH SHALL HAVE EXECUTED AND
DELIVERED A LENDER ADDENDUM TO COUNSEL TO THE ADMINISTRATIVE AGENT BY 12:00 NOON
(NEW YORK CITY TIME) ON MARCH 23, 2006, AN AMENDMENT FEE IN AN AMOUNT EQUAL TO
0.25% OF THE SUM OF EACH SUCH LENDER’S REVOLVING CREDIT COMMITMENT AND TERM
LOANS THEN OUTSTANDING.

 

3

--------------------------------------------------------------------------------


 

7.               Representations and Warranties.

 


(A)                                  NO DEFAULT. NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING ON THE SIXTH AMENDMENT EFFECTIVE DATE
AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREIN.


 


(B)                                 REPRESENTATIONS AND WARRANTIES. EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY HOLDING AND THE LOAN PARTIES IN OR
PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE SIXTH AMENDMENT EFFECTIVE DATE (AFTER GIVING EFFECT
HERETO) AS IF MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO A PARTICULAR DATE, IN WHICH
CASE SUCH REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH DATE.


 

8.               Payment of Expenses. The Parent Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and expenses incurred in connection with this Sixth Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.

 

9.               Continuing Effect of the Loan Documents. This Sixth Amendment
shall not constitute an amendment or waiver of any provision of the Credit
Agreement or any other Loan Document not expressly referred to herein and shall
not be construed as an amendment, waiver or consent to any further or future
action on the part of Holding or the Loan Parties that would require an
amendment, waiver or consent of the Lenders or Administrative Agent. Except as
expressly amended hereby, the provisions of the Credit Agreement and the other
Loan Documents are and shall remain in full force and effect. Any reference to
the “Credit Agreement” in the Loan Documents or any related documents shall be
deemed to be a reference to the Credit Agreement as amended by this Sixth
Amendment.

 

10.         Counterparts. This Sixth Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

11.         Severability. Any provision of this Sixth Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

12.         Integration. This Sixth Amendment and the other Loan Documents
represent the agreement of Holding, the Loan Parties, the Administrative Agent
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

13.         GOVERNING LAW. THIS SIXTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS SIXTH AMENDMENT SHALL BE

 

4

--------------------------------------------------------------------------------


 

GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

 

SIRVA WORLDWIDE, INC.

 

 

 

 

 

By:

/s/ Douglas V. Gathany

 

 

 

Name: Douglas V. Gathany

 

 

Title: Vice President and Treasurer

 

 

 

ALLIED ARTHUR PIERRE N.V.

 

 

 

 

 

By:

/s/ Kevin D. Pickford

 

 

 

Name: Kevin D. Pickford

 

 

 

Title: Director

 

 

 

 

 

 

ALNAV PLATINUM COMPANY (as successor to
ALNAV Platinum Group Inc.)

 

 

 

By:

/s/ Douglas V. Gathany

 

 

 

Name: Douglas V. Gathany

 

 

Title: Treasurer

 

 

 

 

 

PICKFORDS AUSTRALIA PTY. LTD.

 

 

 

 

 

By:

/s/ Michael Filipovic

 

 

 

Name: Michael Filipovic

 

 

Title: Director

 

 

 

 

 

SIRVA UK LIMITED (formerly known as Pickfords
Limited)

 

 

 

 

 

By:

/s/ Kevin D. Pickford

 

 

 

Name: Kevin D. Pickford

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. (formerly known as
JPMorgan Chase Bank), as Administrative Agent

 

 

 

 

 

By:

/s/ Neil R. Boylan

 

 

 

Name: Neil R. Boylan

 

 

Title: Managing Director

 

7

--------------------------------------------------------------------------------